Citation Nr: 1443477	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-49 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied a claim for a TDIU.

The Board previously remanded the claim in January 2012.  In October 2012 the Board issued a decision denying the appealed TDIU claim.  By a United States Court of Appeals for Veterans Claims (Court) Order approving a Joint Motion for Remand (Joint Motion) of the appellant Veteran and the Secretary, the Court vacated the Board's October 2012 decision, and remanded the matter the subject of appeal to the Board for action consistent with the Joint Motion.  The Board in January 2014 remanded the claim for additional development consistent with the Joint Motion.  The claim now returns to the Board for further review.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 

FINDINGS OF FACT

The Veteran is not precluded from obtaining or retaining substantially gainful employment because of his service-connected disabilities. 



CONCLUSION OF LAW

The criteria for an award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Through VCAA notice correspondence dated in February 2012 the RO/AMC (Appeals Management Center) informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as pertains to his TDIU claim.  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the VCAA notice correspondence was sent prior to the issuance of the June 2012 SSOC deciding the issue on appeal, and thereby did comport with the standard for timely notice.  Moreover, the Veteran had an opportunity to respond to the VCAA notice in advance of the June 2012 SSOC adjudicating his claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record.  The Veteran has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo a VA Compensation and Pension examination in 2012 in conjunction with the TDIU claim.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The evidence on file adequately addresses the claim on appeal, and the medical and other evidence presented is adequate for the Board's adjudication of the claim.  Neither the Veteran nor his representative has maintained that any examination report on file or opinion provided, is inadequate for purposes of adjudicating the claim on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

By a November 2013 correspondence, the Veteran informed VA that he had nothing further to submit, and requested that the Board proceed with adjudication of the claim.  

The Joint Motion for Remand approved by the Court in August 2013 found the Board's October 2012 decision inadequate in its reasons and bases for failing to adequately analyze the credibility and probative value of the evidence, including particularly failing to adequately discuss the Veteran's education, training, and work history, and failing to adequately explain its basis for finding the Veteran's lay evidence was not credible.  The Board believes that it has fulfilled these requirements in the reasons and bases portion of its decision herein, and further believes that it has herein provided an adequate statement of reasons and bases to support its decision denying the appealed claim, both sufficient to allow the Veteran to understand the bases for the decision, and to facilitate Court review.  Allday v. Brown, 7 Vet. App. 517, 527 (1995).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which necessarily included in this case evidence of work incapacity due to service-connected disabilities.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits. 

Background

In February 2009, the Veteran filed an increased rating claim for his low back disability.  That claim was denied by the Board in a decision issued in January 2012.  In the January 2012 decision, the Board also took jurisdiction of a TDIU claim as part and parcel of the increased rating claim, based on the Veteran's contentions of unemployability due to his service-connected back disability.  

The Veteran is service connected for the following conditions: degenerative disc disease at L5-S1, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and otitis media, rated as non-compensable.  A combined rating of 50 percent has been in effect since March 2001.  

In January 2008, the Veteran had previously filed a TDIU claim, providing essentially the same information as that provided in 2012.  In an April 2008 rating action, the claim was denied as the percentage standards for establishing TDIU under 38 C.F.R. § 4.16 were not met and it was determined that referral for extraschedular consideration was not warranted. 

When the Veteran filed an increased rating claim for his low back disability in February 2009, he presented evidence in support of his claim consisting of a February 2009 VA outpatient record.  The history indicated that in 1982 the Veteran was involved in a motor vehicle accident resulting in fractures of the lower extremities and residual leg weakness, for which the Veteran used a cane.  In 2003 a neurostimulator was implanted to assist in managing pain.  CT scan findings of January 2008 were referenced which revealed evidence of mild compression deformity of L1; a defect of the pars interarticularis at L5, and, diffuse disc bulge at L4-5 and L5-S1.  In 2007, the Veteran sustained a fall in the shower due to a hypoglycemic episode.  The Veteran complained of constant lower back pain shooting to the posterior thighs, with complaints of numbness in that area.  He also complained of increased weakness.  On examination gait was normal.  There was sensory numbness in the low lumbar spine with numbness of the anterolateral right leg and hypersensitivity of the posterior right leg.  Assessments of lumbar degenerative disease and neuropathic pain well controlled with neurostimulation were made. 

In mid-February 2009, the Veteran underwent a facet medial branch block procedure at left L4, L5 and S1, for treatment of facet arthropathy. 

A VA examination of the spine was conducted in March 2009.  The Veteran complained that bending and squatting were difficult and that prolonged sitting caused a pulling sensation that could last for an hour.  He also reported having tingling down both legs, symptoms which began a year previously.  The report indicated that the Veteran was not working and was last employed in 1991 as a scheduler.  The Veteran endorsed having a general sense of fatigue, definite weakness, and lack of endurance.  It was noted that the also complained of stiffness and could not perform repetitive motion.  The Veteran did not report having any flare-ups.  

On physical examination, range of motion testing of the lumbar spine revealed: flexion to 45 degrees with pain to 90 degrees; extension to 25 degrees; left rotation to 30 degrees, right rotation to 30 degrees, and left lateral and right lateral flexion to 25 degrees, with pain in all areas of motion at the extremes.  It was noted that range of motion was limited by pain, weakness and lack of endurance, but not by fatigue.  Examination revealed no evidence of the following: painful motion; spasm; weakness; tenderness; fixed postural abnormality; fixed deformity (ankylosis); or abnormality of the musculature of the back.  

On neurological examination, sensory examination of the right lower extremity was intact, but decreased sensation of the left lower extremity in the area of the scar from a motorcycle accident was noted.  Motor examination was 5/5 in the lower extremities and no atrophy was noted.  The examiner specifically stated that there had been no reports of incapacitating episodes during the past 12 months.  The Veteran reported having bilateral buttock pain as well as a sensation of having to relieve his bowels with increased pain.  The diagnosis was DDD of L5-S1 with interval subjective reports of worsening pain and function, with objective evidence on physical examination of improved function since last evaluated.  Moderate to moderately severe functional impairment as reported by the Veteran was noted, depending on functioning of equipment.

The file contains a VA neurology note dated in October 2009.  The record indicated that the Veteran had a 10 year history of diagnosed deafferentation syndrome with spinal cord stimulator, with complaints of back pain and allodynia.  He was noted to have chronic back pain, worse during the past month or more.  The Veteran reported having pain in the left leg to the knee and in the right leg to the thigh; he indicated that this started as a result of exercise during service in 1979.  On examination, there was tenderness of the lower thoracic and lumbar spine with paraspinal areas and some mild sensory deficit.  The history and examination were not consistent with allodynia, but seem to be related to underlying structures.  It was reported that the Veteran had asymmetric sensory symptoms in the left foot and localized on the back.  It was noted that this could be related to the Veteran's diabetes mellitus.  Strength and reflexes were fully intact in the lower extremities.   

In a statement provided by the Veteran in November 2009, he reported that due to his back disability he could not pick up anything.  He also indicated that he had been on bed rest from late October 2009 to mid-November 2009, prescribed by his doctor.  

The Veteran presented testimony before a decision review officer (DRO) in April 2010.  He mentioned that he was receiving steroid shots and that he used a TENS unit for his back disability.  He also mentioned that a machine had been implanted in his back to control pain, which helped, but had not resolved his back pain and problems with bending, standing and flare ups.  The Veteran stated that he had been bedridden due to his back problem for several weeks around November 2009.  

In November 2010, the Veteran underwent another bilateral lumbar medial branch block procedure, for treatment of facet arthropathy. 

A VA examination of the spine was conducted in March 2011.  The Veteran complained of worsening pain since last evaluated in 2009.  He reported receiving a new implanted stimulator in April 2011, but reported that even so, he had pain of 7/10.  It was also noted that he had symptoms of pain radiating into the legs with no numbness, tingling or burning, but with stiffness and weakness. The report mentioned that the Veteran had been using a cane since the 1990.  The report indicated that the Veteran's complaints and symptoms did not involve the bladder or bowels, or relate to erectile dysfunction.  Pain was assessed as 6/10 on examination.  It was noted that the Veteran was usually independent with the activities of daily living, but did not do any cooking, cleaning, yard work, or lifting.  The report mentioned that he could drive most days.  It was reported that he had worked in plumbing and maintenance, but had been retired since 1991.

On examination, spine, posture gait and limbs were normal.  On physical examination, range of motion testing of the lumbar spine revealed: flexion to 20 degrees; extension to 15 degrees; and left lateral and right lateral flexion to 20 degrees.  The Veteran refused to perform rotation testing.  It was noted that the spine was painful on motion and that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive testing x 3.  Objective evidence of painful motion and tenderness to palpation, with no spasms or weakness was reported.  There was no evidence of postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back shown during the examination.  

On neurological examination, gait was normal.  Sensory numbness in the low lumbar spine and anterolateral right leg were noted.  Hypersensitivity in the area of the posterior right leg was also reported.  Low back and buttock pain were noted.  A diagnosis of DJD of the lumbar spine with chronic low back pain, sensory changes as described on examination, and deafferentation syndrome, was made.  The examiner indicated that the condition was productive of moderate to severe residual functional impairment.   

An addendum to the March 2011 VA examination report was provided in May 2011, at which time the Veteran's neurological manifestations were addressed.  The examiner noted that examinations of 2009 and 2011 had revealed evidence of numbness of the anterolateral right leg and hypersensitivity of the posterior right leg, thought to be in the area of a scar resulting from a right femur fracture in 1982.  The examiner noted that the Veteran had a history of a motorcycle accident in 1982, resulting in left tibia and fibula fractures as well as a right femur fracture.  The report mentioned that following that injury, deafferentation syndrome was diagnosed and chronic back pain was sustained.  The examiner explained that deafferentation syndrome was characterized by burning pain and marked sensitivity to touch in the area of the injured peripheral nerve.  The examiner observed that no findings suggestive of neuropathic dysfunction as manifested by allodynia, trophedema, hyperalgesia, or cutaneous or sudomotor changes were apparent on examination.  

The examiner stated that the Veteran was service-connected for DDD at L5-S1, and noted that based on a review of findings from the VA pain management clinic (April 2011 - summarized in the May 2011 addendum) the Veteran did not exhibit symptoms of deafferentation syndrome involving one or both lower extremities.  The examiner concluded that the sensory findings were less likely due to the service connection condition of the lumbar spine, and were more likely due to traumatic fractures of the lower extremities, occurring as a result of a 1982 motorcycle accident.  

The Veteran presented testimony at a Board videoconference hearing held in November 2011.  The Veteran's representative indicated that the Veteran was essentially incapacitated from working, as he had been advised by his VA pain management team not to pick up anything.  The report indicated that the Veteran used both a TENS unit and nerve stimulation unit for pain control.  The Veteran mentioned being incapacitated in October and November 2009 after lifting a laundry basket.  The Veteran mentioned that the back condition had impacted his employability, stated that he was not employed as of the time of the hearing, and stated that he had not been able to work since the late 1980's or early 1990's.  The Veteran denied undergoing a neurological evaluation in May 2011 (in fact the undersigned VLJ clarified that an actual physical examination was not conducted at that time, and that the May 2011 report was an addendum).  The Veteran stated that he had neurological symptoms radiating from the low back into the legs.  

The Veteran's VVA fie contains VA medical records current to June 2012.  An entry dated in November 2011 indicates that the Veteran experienced pain in the low back and buttocks after changing a tire.  It was noted that he was usually independent with regard to activities of daily living, and did not do any cooking, cleaning, yard work, or lifting.  It was noted that he was able to drive most days, but was dependent on family for travel assistance if the pain is severe.  It was noted that the Veteran worked in plumbing and maintenance, and is unable to perform these functions, and had been retired since 1991 as a result.  When seen in April 2012, the Veteran reported that his low back pain was unchanged.  Pain quality was described as constant, dull, shooting to posterior thighs, worsening with standing and improved with squatting/leaning back to wall.  The entry also indicated that the posterior thighs were numb and back pain was constant.  No falling or numbness was reported, but the Veteran complained of increased weakness.  

In June 2012, the Veteran underwent a VA examination of the spine.  The report mentioned that during the last 20 years, treatment for the Veteran's low back condition had included: physical therapy; medication; ESI's; and 4 spinal cord stimulators.  It was noted that he had not undergone any spinal surgical procedures aside from the implantation of the spinal cord stimulator.  Examination revealed forward flexion from 0 to 60 degrees with pain.  The Veteran could not complete repetitive motion (three times) testing.   It was noted that the low back condition was productive of the following: less movement than normal; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing and/or weight bearing.  The report reflected that the Veteran constantly used a cane, regularly used a wheelchair, and occasionally used a brace.  

The examiner acknowledged that the Veteran's back condition impacted his ability to work, observing that the Veteran had not been employed since 1992 and explaining that the Veteran reported that his ability to work was affected by his inability to bend over and pick anything up.  Based on a review of the claims folder and VA medical records and findings, the examiner determined that there was insufficient objective medical evidence to support an opinion, based on reasonable certainty and probability, that the Veteran had experienced an increase in his service-connected disability.  With respect to employment, the examiner also concluded that there was insufficient objective medical evidence to support an opinion that the Veteran was unemployable in a sedentary employment situation based on reasonable medical certainty and probability.  The examiner concluded that that there was insufficient objective medical evidence to support a conclusion that the Veteran's service-connected low back disability rendered him unable to secure and maintain substantially gainful employment.  This examination report and its implications for the Veteran's claim, as well as other interrelated relevant evidence, inclusive of findings and conclusions of a VA peripheral nerves examination in May 2011, are discussed further in the analysis portion of this decision, below.  

In June 2012, a formal TDIU claim was received which contained essentially the same information provided on a previously filed TDIU claim of 2008.  The Veteran indicated that he had last worked as a plumber from 1986 to 1989, and indicated that he had not worked full-time since 1990.  He indicated that he had a high school education and was not in receipt of disability retirement benefits.  The application averred that the Veteran's low back condition rendered him unemployable.  

The Veteran's representative asserted in a June 2012 submission that the Veteran had tried to do sedentary work like cleaning the house or emptying the trash, but that he could not get up after bending.  

Analysis

The Veteran contends that his service-connected conditions, particularly his low back condition, rendered him unable to secure and maintain substantially gainful employment. 

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16 (2011).  If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2011).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. §  4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id; see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

At present the Veteran is service connected for the following conditions: degenerative disc disease at L5-S1, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and otitis media, rated as non-compensable.  A combined rating of 50 percent has been in effect since March 2001.  Accordingly, the schedular criteria of 38 C.F.R. § 4.16(a) for the assignment of a TDIU are not met.  The Veteran does not have one service-connected connected disability rated at 60 percent, nor does he have one service-connected disability rated at 40 percent with total service-connected disability rated at minimum 70 percent.  Consequently, the Veteran does not meet the preliminary schedular criterion to establish entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  Regardless, this case may still be considered under the provisions governing entitlement on an extraschedular basis, under 38 C.F.R. § 4.16(b).

Pursuant to 38 C.F.R. § 4.16(b), the AMC in April 2014 referred the claim for entitlement to TDIU on an extraschedular basis for consideration by the Director, Compensation and Pension Service.  The Director, Compensation and Pension Service, in a May 2014 reply, concluded, in effect, that impairment due to the Veteran's low back disability was compensated by the 40 percent disability rating assigned, and that the evidence did not support incapacity to perform substantially gainful work.  The Director noted that the VA examiner in June 2012 did not find that the Veteran was incapable of performing sedentary work due to his low back disability.  The Director also noted that the examiner noted that the Veteran's diabetes mellitus and his lower extremity disabilities impacted his work capacity.  

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As the June 2012 VA examiner noted, Waddell's signs are designed to detect when subjective complaints are "not explained with known neuroanatomic principles."  The June 2012 VA examiner further noted the following regarding the Veteran's symptom responses to examination:  "Non-anatomic distribution of pain that cannot be explained with known neuroanatomic principles - from the [thoracolumbar] junction to the sacrum in midline and into the soft tissues far lateral to the midline.  Allydynia, hyperalgeisa and pain behavior associated with even light palpation of these areas that cannot be explained with known neuroanatomic principles."  The June 2012 VA examiner emphasized that these findings including these Waddell's signs reflected a "non-organic contribution" to the "lumbar spine pain report and associated reported impairment/disability."  The June 2012 examiner thereby also concluded that the objective medical evidence could not support incapacity of the Veteran for substantially gainful employment in a sedentary occupation, including incapacity due to his degenerative arthritis of the spine.  

Inconsistent and conflicting statements from the Veteran regarding his symptoms and his history of work incapacity leave the Board with less than full faith in the accuracy and credibility of the statements.  In the Veteran's account of his employment history, completed on a VA Form 21-8940 which he signed and submitted in June 2012, the Veteran asserted that he was last employed as a plumber from 1986 to 1989, and prior to that as a cook from 1980 to 1986.  These reported dates of employment and types of employment are contradicted by the Veteran's prior statement at his VA spine examination in March 2009, when he reported that he was last employed by a plumbing company as a scheduler in 1991, and that prior to that time he was employed as a scheduler for an automotive repair company.  His history as reported in March 2009 reflects past sedentary employment, which would not be as supportive of his claim for TDIU based on back disability as would his more recent narrative of past physical labor as a plumber and a cook.  The Veteran's most recent (and contradicting) account of his employment history is inherently self-serving as supporting his TDIU claim.  The Veteran's changed work history narrative thus further impeaches his credibility for assertions supportive of his TDIU claim, not merely because they are self-serving, but because they are reasonably judged to be untruthful in their relevant aspects, as to the nature and extent of his past work.  Id.

The Veteran's March 2009 statement, provided at a medical examination, was not then made to support a TDIU claim, and hence is the narrative of work history less likely to be untruthful in an inherently self-serving fashion.  The Board thus believes the Veteran's self-reported history of substantial work as a scheduler for an automobile repair company, and later as a scheduler for a plumbing company, to be more likely a true narrative.  Id.  Accepting that narrative, the Board judges that it is most likely the Veteran has substantial experience in the sedentary occupation of scheduler, both for automotive repairs and for plumbing work/repairs, and that he is thus capable of performing this scheduling work, which is substantially gainful sedentary work, based on his past education and work experience.  

The June 2012 VA examiner's findings were to the effect that the Veteran's low back disability is objectively relatively limited, consistent with may past clinical and x-ray and CT scan findings reviewed by the June 2012 examiner, of minimal degenerative changes in the thoracolumbar spine.  Based on the June 2012 VA examiner's objective findings of low back disability which is relatively limited in nature and would not support preclusion of sedentary employment, and based on prior objective findings in VA examination and treatment records, as reviewed by the June 2012 examiner as well as by the Board, which are consistent with these objective findings of the June 2012 VA examiner, the Board concludes that objective findings associated with the Veteran's service-connected low back disability are not supportive of incapacity for substantially gainful employment of a sedentary nature.  

As already discussed, the Board finds not credible the Veteran's assertions of more severe impairment due to low back disability than is reflected by objective findings.  There are several reasons for this finding:  (1) the Veteran's endorsement of 5/5 Waddell's signs and the Veteran's other back symptom endorsements noted by the June 2012 VA examiner (as quoted above) to be unsupported by links known to medical science to actual physical conditions of the back; (2) his pain complaints have been out of proportion to objective clinical findings for his low back disability; and (3) the Veteran's conflicting narrative of past work history in support of his TDIU claim.  All three factors further impeach the credibility of assertions the Veteran has made in furtherance of his claim, including his assertions to VA examiners.  Thus, the Board finds Veteran's assertions of incapacity for work including sedentary work due to his service-connected low back disability not to be credible, and thus not to be supportive of his TDIU claim.  Caluza.  

The Veteran has also complained of peripheral neuropathy, and a peripheral nerves examination was afforded him in May 2011.  The examiner noted that prior VA examinations in March 2009 and January 2011 reflected numbness of the anterolateral right leg and hypersensitivity of the posterior right leg, with suggestion that these might be attributable to scars from prior left tibia/fibula fracture and right femur fracture.  The Veteran sustained these fractures in a motorcycle accident in 1982, with the fractures then treated with open reduction internal fixation.  The Veteran was also noted to have been diagnosed with deafferentation syndrome, with posterior rami denervation at L2-4 and L5, with back pain since 1982.  The May 2011 examiner explained that deafferentation syndrome was a pain condition in the area of distribution of an injured peripheral nerve which also included varying degrees of sensory loss and impairment to temperature sensation, due to complete or partial interruption of the afferent nerve impulses.  The examiner noted that the syndrome was in the Veteran's case due to his 1982 motorcycle accident.  However, the examiner also opined that the Veteran's sensory changes were more likely attributable to his femur and tibia/fibula fractures in that accident, and that based pain management clinic findings, the Veteran did not exhibit deafferentation syndrome symptoms involving one or both extremities.  The examiner also opined that it was not at least as likely as not that the Veteran's sensory symptoms of the lower extremities were attributable to his service-connected degenerative disk disease of L5-S1, but rather were more likely due to the right femur and left tibia/fibula fractures in 1982.  

The Board finds the weight of competent and credible evidence of record consistent with the findings and conclusions of the May 2011 examiner, to the effect that the Veteran's disabling neuropathies of the lower extremities are not due to his service-connected low back disability, with the weight of the evidence against such attribution.  Thus, the weight of the evidence is against entitlement to TDIU on the basis of the Veteran's peripheral neuropathies of the lower extremities.  The Veteran, as a layperson, is not competent to opine as to the likely source of peripheral neuropathies he may be experiencing.  Jandreau.  

Recent treatment records reflect prescribed daily opioids to be taken as needed for pain, but do not reflect significant functional impairment associated with this opioid use.  A VA April 2012 pain management record noted that the Veteran used his prescribed opioids rarely, and that he derived benefit from ibuprofen as well as from an implanted neurostimulator to assist with peripheral neuropathic symptoms.  

The Board finds the Veteran's previously reported work history as a scheduler for two different employers in two different business fields of automotive repair and plumbing strongly suggests that the Veteran's high school education, developed work skills, and past work experience amply qualify him for sedentary work as a repair scheduler.  That field of work is well-represented in the general economy, there being no shortage of need for repair of automobiles or plumbing.  There is also no indication that the Veteran would be precluded by his service connected disabilities from obtaining or retaining other, similar sedentary work.  

The record also does not reflect that the Veteran has had exceptional or unusual circumstances, including frequent hospitalizations or surgical interventions, due to his low back disability.  Extraschedular consideration based on exceptional or unusual circumstances associated with his low back disability is thus not indicated, with the weight of the evidence against.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  The AMC already referred the TDIU claim to the Director, Compensation and Pension Service, and the May 2014 reply from the Director included the Director's conclusion, based on the facts presented and governing law and regulations, that the Veteran is not precluded from substantially gainful employment by his service-connected disabilities.  The Board is not bound by that determination.  However, the Board does arrive at the same conclusion in its adjudication herein, albeit based on somewhat greater written deliberation and exposition of the applicable evidence.  

The Board concludes that this case presents no exceptional or unusual circumstances (regarding the Veteran, or his education, or his vocational skills, or his work history, or his service-connected degenerative disc disease of the lumbar spine or his tinnitus and otitis media) that would support the conclusion that the Veteran is unemployable due to these service-connected disabilities.  

While tinnitus and otitis media could potentially impact communication, significant impairment in communication so as to impair his employment capacity in a sedentary occupation such as a scheduler is not indicated this case.  Significant hearing impairment was not shown upon VA audiological examination in November 2013.  At that time speech recognition scores were 100 percent in the right ear and 96 percent in the left ear, and there was good internal consistency of the examination.  Tinnitus has also not been shown to significantly impair the Veteran's communication in either speaking or listening.  

In summary, the evidence fails to show that the Veteran's service-connected conditions, individually or collectively, are of such severity as to render the Veteran unable to secure and maintain substantially gainful employment.  Hence, the Board finds the preponderance of the evidence against the claim for TDIU, with entitlement thus not warranted.  38 C.F.R. § 4.16.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to TDIU is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


